DETAILED ACTION
	The RCE dated 10-16-2020 is acknowledged.

Claims included in the prosecution are 2-9 and 13-21.
	The following are the rejections.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1)	Claims 2-4, 6-8, 13, 15-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hirsch et al. (Proc. Natl. Acad. Sci., 2003, 100, 13549-13554, from applicant’s IDS filed 08/29/19), and further in view of Ntracker website (https://web.archive.org/web20090211032736/hftp://nanopartz.com:8Q/Ntracker,htm, from applicant’s IDS dated 08/29/19), Kobayashi et al. (J. of Colloid and Interface Science, 2005, 283, 392-396, from applicant’s IDS filed 08/29/19), and further in view of Wiley (J. Phys. Chem. B, 2006, 10, 15666-15675, from applicant’s IDS dated 08/29/19), and Disalvo et al ; OR  2) 	Claims 2, 5, 9, 13-14, and 16-17 are rejected under pre-AIA 35 U.S.C. 103(a) as being unpatentable over Kobayashi et al. (J. of Colloid and Interface Science, 2005, 283, 392-396, from applicant’s IDS filed 08/29/19), and further in view of Wiley (J. Phys. Chem. B, 2006, 10, 15666-15675, from applicant’s IDS dated 
	The above two rejections have been discussed in detail in the previous action.
	What is lacking in Hersch, Ntracker, Kobayashi, Wiley and diSalvo is the teaching that the carrier is non-aqueous. 
	Blanche while disclosing nanoparticles containing bioactive agents teaches that the particles could be suspended in aqueous buffer or ethanol (Abstract, 0119 and 0129).
	The criticality of the suspension of nanoparticles is not readily apparent.  However, it would have been obvious to one of ordinary skill in the art to suspend the nanoparticles in an appropriate medium either aqueous or non-aqueous, with a reasonable expectation of success especially in view of the teachings of Blanche that nanoparticles can be suspended in either suitable buffer or ethanol.
	Applicant’s arguments have been fully considered, but are not found to be persuasive. Applicant argues that each of the references cited use aqueous solutions and solely to move prosecution forward, the claims have been amended to focus on non-aqueous carriers. This argument is not persuasive since it is within the skill of the art to use appropriate medium when the application is topical.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
2.	Claims 2-9 and 13-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 9,439,965. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are drawn to a method of localizing the thermal damage to a targeted component of skin using the same claimed composition in instant claims and therefore, instant claims are obvious variants of patented claims. No restriction was made in the patented claims for the claimed method group.
3.	Claims 2-9 and 13-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. US 9,572,880. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are drawn to a method of delivering the thermal damage to a targeted component of skin using the same claimed composition in instant claims and therefore, instant claims are obvious variants of patented claims. No restriction was made in the patented claims.
4.	Claims 2-9 and 13-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 9,446,126. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are drawn to a method of treating acne using the same claimed composition in instant claims. The patented claims recite generic ‘hydrophilic coating and polyethylene glycol is hydrophilic and therefore, instant claims are obvious variants of patented claims. No restriction was made in the patented claims.
s 2-9 and 13-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 9,433,677. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are drawn to a method of localizing thermal damage to a pilosebaceous unit using the same claimed composition in instant claims. The patented claims recite generic ‘hydrophilic coating and polyethylene glycol which is hydrophilic is recited in dependent claim 9 and therefore, instant claims are obvious variants of patented claims. No restriction was made in the patented claims.
6.	Claims 2-9 and 13-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 9,421,259. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are drawn to a method of localizing the thermal damage to a targeted component of skin using the same claimed composition in instant claims; the patented claim 1 is generic with respect to ‘hydrophilic coating and polyethylene glycol is hydrophilic and therefore, instant claims are obvious variants of patented claims. No restriction was made in the patented claims for the claimed method group.
7.	Claims 2-9 and 13-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 9,439,964. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are drawn to a method of localizing thermal damage to a targeted component of a skin tissue using the same claimed composition in instant claims. The patented claims recite generic ‘hydrophilic coating and polyethylene glycol .


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598.  The examiner can normally be reached on Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612